 



Exhibit 10.1
LIN TV CORP.
RESTRICTED STOCK AGREEMENT
     This Restricted Stock Agreement (this “Agreement”) is made as of ___, 2005
by LIN TV Corp., a Delaware corporation (“LIN” or “Company”) and
___(“Executive”) to effect an award of restricted stock by LIN to Executive on
the terms and conditions set forth below.

1)   Grant of Restricted Stock. As of the date hereof, subject to the terms,
conditions and restrictions set forth herein, LIN shall grant and issue to
Executive ___shares of LIN’s common stock (the “Granted Stock”).   2)  
Governing Plan. The Granted Stock shall be granted pursuant to and (except as
specifically set forth herein) subject in all respects to the applicable
provisions of LIN’s 2002 Amended and Restated Stock Plan or any successor plan
(the “Plan”), which are incorporated herein by reference. Terms not otherwise
defined in this Agreement have the meanings ascribed to them in the Plan.   3)  
Purchase Price. The Company shall issue and sell to the Executive, and the
Executive shall purchase from the Company, subject to the terms set forth in
this Agreement and in the Plan, the Granted Stock, at a purchase price of $0.01
per share. The Executive shall pay the aggregate purchase price for the Granted
Stock by check payable to the order of the Company or such other method as may
be acceptable to the Company.   4)   Vesting: Unless accelerated in accordance
with the Plan or this Agreement, the Granted Stock shall vest and the Purchase
Option (as defined in Section 6) shall lapse according to the following
schedule, subject to the provisions of Sections 5 and 6 hereof:

          Date on and After Which   Portion of the Granted   Granted Stock Vests
  Stock that Vests  
July 1, 2006
    20 %
July 1, 2007
    20 %
July 1, 2008
    20 %
July 1, 2009
    20 %
July 1, 2010
    20 %

5)   Performance-Based Accelerated Vesting / Forfeiture of Granted Stock: If the
Company achieves 90% of Board-approved budgeted Broadcast Cash Flow (“BCF”) for
the period from July 1, 2005 to December 31, 2005 (the “Performance Period”),
and the Compensation Committee certifies in writing that such performance level
has been met, the vesting period set forth in Section 4 shall be modified to
provide for vesting over a three year rather than a five year period as follows:

 



--------------------------------------------------------------------------------



 



          Date on and After Which   Portion of the Granted   Granted Stock Vests
  Stock that Vests  
July 1, 2006
    33.33 %
July 1, 2007
    33.33 %
July 1, 2008
    33.34 %

6)   Purchase Option: Unless Executive is a party to an agreement containing
contrary terms, if the Executive ceases to be employed by the Company for any
reason or no reason, with or without cause, prior to the date on which all of
the Granted Stock vests pursuant to the provisions of Section 4 or Section 5,
the Company shall have the right and option (the “Purchase Option”) to purchase
from the Participant, for a sum of $0.01 per share (the “Option Price”), some or
all of the shares that have so no vested (the “Unvested Shares”). In addition,
if the Company achieves less than 75% of Board-approved budgeted BCF for the
Performance Period, then all Granted Stock shall be considered to be Unvested
Shares and the Purchase Option shall apply to all Granted Stock, whether or not
such shares would otherwise vest pursuant to Section 4.       The Company shall
automatically be deemed to have exercised the Purchase Option upon the
termination of the employment of the Executive with the Company or upon the
determination of the Compensation Committee than the Company has achieves less
than 75% of Board-approved budgeted BCF for the Performance Period, unless the
Company shall have previously delivered to the Executive a written notice of its
election not to exercise the Purchase Option (such election to specify the
number of Unvested Shares as to which the Company is waiving the Purchase
Option). The certificate or certificates representing the shares of Granted
Stock which the Company shall purchase shall be tendered to the Company duly
endorsed in blank or with duly endorsed stock powers attached thereto, all in
form suitable for the transfer of such shares of Granted Stock to the Company.
Promptly following its receipt of such certificate or certificates, the Company
shall pay to the Participant the aggregate Option Price for such shares
(provided that any delay in making such payment shall not invalidate the
Company’s exercise of the Purchase Option with respect to such shares).   7)  
No Transfer. The shares of Granted Stock (including any shares received by
Executive with respect to shares of Granted Stock as a result of stock
dividends, stock splits or any other form of recapitalization or a similar
transaction affecting LIN’s securities without receipt of consideration) may not
be sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
alienated or encumbered unless and until they vest pursuant to Section 4 or 5
and any additional requirements or restrictions contained in this Agreement have
been satisfied, terminated or expressly waived by LIN in writing.   8)   Voting
and Other Rights. During the period prior to vesting, except as

 



--------------------------------------------------------------------------------



 



    otherwise provided herein, Executive will have all of the rights of a
stockholder with respect to all of the Granted Stock, including without
limitation the right to vote such Granted Stock and the right to receive all
dividends or other distributions with respect to such Granted Stock. In
connection with the payment of such dividends or other distributions, LIN will
be entitled to deduct from any amounts otherwise payable by LIN to Executive
(including without limitation salary or other compensation) any taxes or other
amounts required by any governmental authority to be withheld and paid over to
such authority for Executive’s account.

9)   Certification, Escrow and Delivery of Shares.

  •   Certificates. Each certificate representing any unvested portion of the
Granted Stock will be endorsed with a legend substantially as set forth below,
as well as such other legends as LIN may deem appropriate to comply with
applicable laws and regulations:

The securities evidenced by this certificate are subject to certain limitations
on transfer, an option to purchase and other restrictions as set forth in that
certain Restricted Stock Agreement between LIN and the holder of such securities
and LIN TV Corp.’s 2002 Amended and Restated Stock Plan (copies of which are
available for inspection at the offices of LIN).

  •   Escrow. With respect to each unvested share of Granted Stock (including
any shares received by Executive with respect to shares of Granted Stock that
have not yet vested as a result of stock dividends, stock splits or any other
form of recapitalization or a similar transaction affecting LIN’s securities
without receipt of consideration), the Secretary of LIN, or such other escrow
holder as the Secretary may appoint, will retain physical custody of the
certificate representing such share until such share vests. The Executive shall
deliver a duly-signed stock power, endorsed in blank, relating to the Granted
Stock upon execution of this Agreement.     •   Delivery of Certificates. As
soon as practicable after the vesting of any Granted Stock, but subject to
Section 10, LIN will release the certificate(s) representing such vested Granted
Stock to Executive; provided that if other still unvested shares of Granted
Stock are also represented by the same stock certificate as vested shares, then
such certificate will be retired and new certificates representing the vested
and unvested portions of the Granted Stock will be issued in place of the
existing certificate. The certificate representing the vested Granted Stock will
be delivered to Executive and the certificate representing the still unvested
shares of Granted Stock will be retained by the escrow holder.

10)   Conditions to Vesting and Delivery of Certificates. At the time for
vesting of any shares, and as a condition to vesting and release of the
certificates

 



--------------------------------------------------------------------------------



 



      representing vested shares to Executive, Executive must (i) pay to LIN, by
cash or check, an amount sufficient to satisfy any taxes or other amounts
required by any governmental authority to be withheld and paid over to such
authority as a result of vesting or otherwise make arrangements satisfactory to
LIN in its discretion for the payment of such amounts, including if LIN elects
through offset of any other amounts otherwise payable by LIN to Executive
(including without limitation salary or other compensation), or through
irrevocable instructions to the broker selling vested shares to remit directly
to LIN from the sales proceeds thereof an amount sufficient to pay any required
withholding or reimburse LIN for payment thereof; and (ii) if requested by LIN,
make appropriate representations in a form satisfactory to LIN that such Granted
Stock will not be sold other than (A) pursuant to an effective registration
statement under the Securities Act of 1933, as amended, or an applicable
exemption from the registration requirements of such Act; (B) in compliance with
all applicable state securities laws and regulations; and (C) in compliance with
all terms and conditions of the Plan.

11)   Tax Matters. The Granted Stock is subject to appropriate income tax
withholding and other deductions required by applicable laws or regulations, and
Executive and his successors will be responsible for all income and other taxes
payable as a result of grant or vesting of the Granted Stock or otherwise in
connection with this Agreement. LIN is not required to provide any gross-up or
other tax assistance. Executive understands that Executive may make an election
pursuant to Section 83(b) of the Internal Revenue Code (the “Code”) within
thirty (30) days after the date Executive acquired the Granted Stock hereunder,
or comparable provisions of any state tax law, to include in Executive’s gross
income the fair market value (as of the date of acquisition) of the Granted
Stock less the purchase price per share. Executive may make such an election
only if, prior to making any such election, Executive (a) notifies LIN of
Executive’s intention to make such election, by delivering to LIN a copy of the
fully-executed Section 83(b) Election Form attached hereto as Exhibit A, and
(b) pays to LIN an amount sufficient to satisfy any taxes or other amounts
required by any governmental authority to be withheld or paid over to such
authority for Executive’s account, or otherwise makes arrangements satisfactory
to LIN for the payment of such amounts through withholding or otherwise.
Executive understands that if Executive does not make a proper and timely
Section 83(b) election, generally under Section 83 of the Code, at the time the
forfeiture restrictions applicable to the Granted Stock lapse (e.g., at each
vesting date), Executive will recognize ordinary income and be taxed in an
amount equal to the fair market value (as of the date the forfeiture
restrictions lapse) of the Granted Stock less the purchase price of the Granted
Stock. Executive acknowledges that it is Executive’s sole responsibility, and
not LIN’s, to file a timely election under Section 83(b), even if Executive
requests LIN or its representative to make this filing on Executive’s behalf.
Executive is relying solely on Executive’s advisors with respect to the decision
as to whether or not to file a Section 83(b) election.

 



--------------------------------------------------------------------------------



 



12)   Merger, Consolidation or Reorganization. In the event of a Reorganization
of LIN in which holders of shares of Common Stock of LIN are entitled to receive
in respect of such shares any additional shares or new or different shares or
securities, cash or other consideration (including, without limitation, a
different number of shares of Common Stock) (“Exchange Consideration”), then
Executive will be entitled to receive a proportionate share of the Exchange
Consideration in exchange for any Granted Stock that is then still owned by
Executive and not cancelled; provided, that any Exchange Consideration issued to
Executive in respect of unvested Granted Shares will be subject to the same
restrictions and vesting provisions that were applicable to the Granted Stock in
exchange for which the Exchange Consideration was issued.   13)   Change of
Control: In the event of a Change of Control as defined in the Plan, the Plan’s
Committee may declare that any or all non-vested Granted Stock will be
immediately exercisable or accelerated to a faster vesting schedule. In the
event the Executive has an agreement that addresses this issue, that agreement
will govern and control.   14)   General.

  •   No Right to Continued Employment. This Agreement does not confer upon
Executive any right to continue as an employee of LIN or its affiliate or to any
particular employment tenure, nor does it limit in any way the right of LIN or
its affiliate to terminate Executive’s services to LIN or its affiliate at any
time, with or without cause.     •   Independent Advice; No Representations.
Executive acknowledges that (i) he was free to use professional advisors of his
choice in connection with this Agreement has received advice from his
professional advisors in connection with this Agreement, understands its meaning
and import, and is entering into this Agreement freely and without coercion or
duress; and (ii) he has not received and is not relying upon any advice,
representations or assurances made by or on behalf of LIN or any LIN affiliate
or any employee of or counsel to LIN regarding any tax or other effects or
implications of the Granted Stock or other matters contemplated by this
Agreement.     •   Value of Granted Stock. No representations or promises are
made to Executive regarding the value of the Granted Stock or LIN’s business
prospects. Executive acknowledges that information about investment in LIN
stock, including financial information and related risks, is contained in the
prospectus delivered to Executive at the time of grant and LIN’s SEC reports on
Form 10-Q and Form 10-K, which are incorporated by reference and which have been
made available from LIN’s Human Resources department for Executive’s review at
any time before Executive’s acceptance of this Agreement or at any time during

 



--------------------------------------------------------------------------------



 



      Executive’s employment. Further, Executive understands that LIN does not
provide tax or investment advice and acknowledges LIN’s recommendation that
Executive consult with independent specialists regarding such matters. Sale or
other transfer of LIN stock may be limited by and subject to LIN policies as
well as applicable securities laws and regulations.     •   Successors and
Assigns. This Agreement is personal in its nature and Executive may not assign
or transfer his rights under this Agreement.     •   Entire Agreement. Except as
this Agreement may expressly provide otherwise, this Agreement and the Plan
constitute the entire agreement and understanding of LIN and Executive with
respect to the subject matter hereof and thereof, and supersede all prior
written or verbal agreements and understandings between Executive and LIN
relating to such subject matter. This Agreement may only be amended by written
instrument signed by Executive and an authorized officer of LIN.     •  
Governing Law; Severability. This Agreement will be construed and interpreted
under the laws of the State of Delaware applicable to agreements executed and to
be wholly performed within the State of Delaware. If any provision of this
Agreement as applied to any party or to any circumstance is adjudged by a court
of competent jurisdiction to be void or unenforceable for any reason, the
invalidity of that provision shall in no way affect (to the maximum extent
permissible by law) the application of such provision under circumstances
different from those adjudicated by the court, the application of any other
provision of this Agreement, or the enforceability or invalidity of this
Agreement as a whole. If any provision of this Agreement becomes or is deemed
invalid, illegal or unenforceable in any jurisdiction by reason of the scope,
extent or duration of its coverage, then such provision shall be deemed amended
to the extent necessary to conform to applicable law so as to be valid and
enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties, then such provision will be stricken and
the remainder of this Agreement shall continue in full force and effect.     •  
Remedies. All rights and remedies provided pursuant to this Agreement or by law
shall be cumulative, and no such right or remedy shall be exclusive of any
other. A party may pursue any one or more rights or remedies hereunder or may
seek damages or specific performance in the event of another party’s breach
hereunder or may pursue any other remedy by law or equity, whether or not stated
in this Agreement.     •   Arbitration: As a condition of the Company’s grant of
options to you, you agree that all disputes between you and the Company shall be
resolved by final and binding arbitration in accordance with the provisions of
this section. This agreement to arbitrate shall remain in effect after
termination of this Agreement with respect to any disputes arising out of events
occurring during the term

 



--------------------------------------------------------------------------------



 



      hereof or arising out of or relating to this Agreement, or disputes
arising out of or relating to your employment or termination thereof. A party
intending to assert a claim must serve, by hand delivery or a form of mail that
requires a signed return receipt, a written demand for arbitration on the other
party. The demand, if against the Company, must be served on a Vice President or
higher-level officer of the Company. The demand must describe the basis of the
claim with reasonable specificity and the remedy requested. The demand must be
received by the person served within the time limitation set forth below. The
arbitration shall be conducted in accordance with the then-prevailing Employment
Dispute Resolution Rules of the American Arbitration Association. The situs of
the arbitration shall be Providence Rhode Island. Notwithstanding the foregoing,
the following discovery limitations shall apply to the arbitration proceeding:
each party may take the deposition of one individual only and any expert witness
designated by the other party; both parties shall have the right to subpoena
witnesses and documents, but additional discovery may be had only if the
arbitrator so orders after determining there is a substantial need for the
information. Notwithstanding any longer statutes of limitation provided by law,
no claim of any nature whatsoever may be brought by either party against the
other, in arbitration or otherwise, unless a written demand for arbitration is
served on the other party within thirty (30) days after the claim accrued; i.e.,
within thirty (30) days from the date on which the act or event (or failure to
act) on which the claim is based occurred. The arbitrator shall be authorized to
award such relief as is available under the applicable state or federal law on
which the claim is based.   •   Interpretation. Headings herein are for
convenience of reference only, do not constitute a part of this Agreement, and
will not affect the meaning or interpretation of this Agreement. References
herein to Sections are references to the referenced Section hereof, unless
otherwise specified.     •   Waivers; Amendments. The waiver by either party of
a breach of any provision of this Agreement shall not operate or be construed as
a waiver of any later breach of that provision. This Agreement may be modified
only by written agreement signed by Executive and LIN.     •   Counterparts.
This Agreement may be executed in more than one counterpart, each of which shall
be deemed an original, but all of which together shall constitute but one and
the same instrument. Facsimile or photographic copies of originally signed
copies of this Agreement will be deemed to be originals.

     
LIN TV Corp.
  Executive
 
   
 
 
 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to Restricted Stock Grant
ELECTION TO INCLUDE VALUE OF RESTRICTED PROPERTY
IN GROSS INCOME IN YEAR OF TRANSFER
INTERNAL REVENUE CODE § 83(b)
     The undersigned hereby elects pursuant to Section 83(b) of the Internal
Revenue Code with respect to the property described below, and supplies the
following information in accordance with the regulations promulgated thereunder:
1. Name, address and taxpayer identification number of the undersigned:
 
 
 
Taxpayer I.D. No.:          
2. Description of property with respect to which the election is being made:
                    shares of Common Stock of LIN, Inc., a Delaware corporation
(the “Company”)
3. Date on which property was transferred:                    
4. Taxable year to which this election relates:                    
5. Nature of the restrictions to which the property is subject:
If the taxpayer’s service as a                     of LIN terminates for any
reason before the Common Stock vests, LIN will repurchase the Common Stock from
the taxpayer at $.01 per share. The Common Stock vests according to the
following schedule:          
The Common Stock is non-transferable in the taxpayer’s hands, by virtue of
language to that effect stamped on the stock certificate.
6. Fair market value of the property:
The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions that by their terms will never lapse) of
the property with respect to which this election is being made is $      per
share.
7. Amount paid for the property:
The amount paid by the taxpayer for said property is $.01 per share.
8. Furnishing statement to employer:
A copy of this statement has been furnished to                     .
Date:                                                              
Signature
 
Printed Name
 
This election must be filed with the Internal Revenue Service Center with which
taxpayer files his or her Federal income tax returns and must be made within
thirty (30) days after the execution date of the Restricted Stock Grant. This
filing should be made by registered or certified mail, return receipt requested.
The taxpayer must retain two (2) copies of the completed form for filing with
his or her Federal and state tax returns for the current tax year and an
additional copy for his or her records.

 